In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-462 CR

 ______________________

 
NORMAN JOSEPH GORDON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 85199




MEMORANDUM OPINION

	We have before the Court a request from the appellant, Norman Joseph Gordon, to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally and joined by counsel of record.  No opinion has issued in this appeal. 
The motion is granted, and the appeal is therefore dismissed. 


	APPEAL DISMISSED. 	


  								    DAVID GAULTNEY
			  						   Justice	

Opinion Delivered January 16, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.